Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

Applicant's election with traverse of Group I, and the elected invention reads only on claims 1-3, 5, 10, 11, 13, 18-20, 52, 54, 55. Thus, these claims read on the elected invention and are the only claims that will be examined herein.  The traversal is on the ground(s) that allegedly if one searches one invention, then the search will cover the other invention as well.  This is not found persuasive because different claim limitations need different references to reject them thus the search is not overlapping and certainly not in this case. 

Thus, claims 4, 15, 21, 22 are withdrawn from further consideration as being drawn to non-elected inventions.
.
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, 10, 11, 13, 18-20, 52, 54, 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11, 224,628. Although the claims at issue are not identical, they are not patentably distinct from each other the claims of  '628 are specifically directed to extracting a lipophilic agent (which reads on cannabinoids) from a plant source (which reads on cannabis since cannabis has cannabinoids in it), and the present claims are directed to extraction of a cannabinoid from a cannabinoid containing plant source (which reads right on cannabis but is NOT limited to cannabis as the plant source).
The methods of extracting are the same (using microemulsions and the claimed mixture) and both claim sets are directed to methods of extracting an agent of interest (i.e. lipophilic agent versus cannabinoid). The present claims encompass those of '628 as the method is applied to any plant that contains a lipophilic agent which cannabis does (i.e. cannabinoids). A method of extracting any plant (with the lipophilic agent) would render obvious a method of extracting any plant (which contains cannabinoids) by the same method with the same expected result. One of ordinary skill in the art at the time of the effective filing date of the application, would expect a method of extracting plant material in general would be effective to extract cannabis plants especially since cannabis is well known in the art to contain cannabinoids which are highly lipophilic !!!
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented, but they have been allowed.
Applicant provided no arguments, thus the examiner’s analysis is the same as is of record.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 10, 11, 13, 18-20, 52, 54, 55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Nowhere in the application can the terms, “water free” or “without addition of water” be found. Without such support from the application, these terms are considered to be new matter. Explanation and/or correction are required. 


Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 10, 11, 13, 18-20, 52, 54, 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/031504 (hereafter “WO” of record-applicant refers to this reference in their response as “Pather”) in view of Sinai et al. (of record-US 2018/0042845) and Fischer et al. (herein enclosed).

WO teaches in paragraph 17, extraction surfactants including polyoxyethylene sorbitan monolaurate. In paragraph 18, oils are added including mineral oil, lemon oil, vegetable oils, paraffin oil and others. In paragraph 50, additional surfactants are listed. In paragraph 51, a macerate is made and extracted multiple times. In paragraph 53, emulsifying is discussed. In paragraph 51, a macerate is made and extracted multiple times. In paragraph 53, emulsifying is discussed.

WO does not teach extracting cannabinoids (specifically cannabidiol-“CBD”) from a cannabinoid containing plant.

Sinai teaches that microemulsions can be used to obtain CBD and/or THC from cannabis (a cannabinoid containing plant). See entire reference but notice how THC and CBD can both be extracted using the method of Sinai using a microemulsion. Note that Sinai also teaches that the emulsion is homogenized at room temp, and then homogenized FIVE times. 

Fischer teaches that water free microemulsions were well known in the prior art at the time the invention was made to and have many beneficial advantages, see entire reference, especially pages 186 and 187. 

Thus, since CBD is a well known cannabinoid for having beneficial effects in humans, it would have been obvious for one having ordinary skill in the art to want to extract CBD from cannabis since cannabis is well known to contain CBD and because CBD is a highly desirable cannabinoid WELL KNOWN for its beneficial effects on humans in the prior art. 

It would have been obvious for one having ordinary skill in the art also to mix the resulting biomass slurry from the initial extraction with more extraction medium since further extractions can yield the most CBD and/or THC out of the biomass which is the whole point of the process. 

It also would have been obvious for one having ordinary skill in the art to separate the biomass from the medium since the medium contains the CBD and to further process out the CBD it must be separated from the biomass. 

It is also obvious to centrifuge to isolate out compounds such as THC and/or CBD since centrifugation is used to drive off the liquid and then only the solid remains which is what is intended anyways. 

As for the parameters of time, temperature and pressure, these are all results effective variables and especially since 1 min. - 60 min. and 5 oC -70 oC are so broad, it clearly would have been obvious for one having ordinary skill in the art to use temperatures and times in such a broadly claimed range. As for the pressure amounts, 500 psi to 5,000 psi is very broad and to use such a broad range is also obvious for one having ordinary skill in the art. Note also that the ratio of the plant source to the first quantity of the extraction medium is claimed very broadly which would make it so obvious to use such a ratio within this broad ratio. The amount of CBD is clearly a results effective variable and clearly one having ordinary skill in the art could easily yield 0.1 to 12 % CBD. 

Applicant argues that allegedly the presently claimed process utilizes an extraction medium that is in a microemulsion form in order to extract cannabinoids from a plant source (i.e. a plant raw material-which is the same thing as cannabis since on page 8 of the specification applicant admits that plant source means cannabis). Applicant argues that allegedly by employing the claimed process, a cannabinoid-loaded product is obtained which maintains its microemulsion structure, having long term stability (as demonstrated in the application as filed according to applicant). 

It is noted that on page 4 of the instant specification, “microemulsion” and “extraction medium” are interchangable, thus they mean the same thing. Therefore, nothing is added to the claimed invention that is not already in the reference especially since on page 4 of the instant specification applicant admits on the record that microemulsions are WELL KNOWN in the prior art.

Applicant next argues that allegedly they have shown that selective and effective quantitative extraction of cannabinoids from the plant source (cannabis) can be obtained directly by utilizing the microemulsion when applying homogenization conditions (that break down the particle size of the plant material, thereby increasing the surface area available for extraction), thereby obtaining a final product enriched by the cannabinoid in microemulsion form without requiring further emulsification and/or further processing.

The prior art as stated above does the same thing. Applicant has not done anything new here. 

Applicant next argues that allegedly the microemulsions utilized in the presently claimed processes are water free (and in claims 54 and 55 are “essentially water free” begging the question how “water free” is “water free” ?), and hence also the products resulting therefrom is at least “substantially water free” or entirely water free. This is NOT well taken since applicant on page 4 of the specification admit on the record that the extraction medium is diluted with an aqueous phase. Thus, there IS water in applicant’s own process !  According to applicant, once water is absent from the extraction medium, the product lacks environment sustaining microorganisms’ growth (e.g. fungi or bacteria), permitting longer storage without (or with minimal) risk of contamination. 

This is obvious on its face and adds nothing since applicant admits that they add in an aqueous phase in the instant specification. Further, this allegation is backed up with NO evidence. 

The fact of the matter is “water free” means essentially nothing since water is NOT excluded from the claimed process since “comprising” is used in the claims. Thus, water can be used in the claimed process. Thus, the term “water free microemulsion” is vague and indefinite and thus it means essentially nothing.

Applicant alleges that WO does not describe a microemulsion as an extraction
medium, but rather teaches curcumin extracts that can be obtained from various
extraction methods (for example by alcohol, oil, or a mixture of surfactants — see, for 
example, pars. [00044]-[00052], as well as all of the working example of WO), and later
on can be emulsified in order to obtain a final product. According to applicant, the Curcuma is extracted in WO by a liquid phase which is not in microemulsion form, and only after extraction is completed — the extract is emulsified to form an emulsion. See, for example:

"The teachings are also directed to a method of preparing the pharmaceutically
acceptable emulsions that include the extracts taught herein. The method comprises
macerating at least a portion of a Curcuma longa L. root for an effective tine in at least
substantially non-toxic extraction solvent.... The method also includes separating the
extraction solvent from the macerated root to create a liquid extraction of Curcuma
longa L. and, emulsifying the liquid extract’ (Pather, par. [00015], emphasis added).

As well as:

"In some embodiments, the emulsifying includes adding a pharmaceutically
acceptable oil to the liquid extract to create the emulsion of the liquid extract. And,
in some embodiments, the emulsifying includes adding an emulgent to the liquid
extract to create the emulsion of the liquid extract as described above." (Pather, par.
[00016], emphasis added)

According to applicant: Similar description also exists in par. [00053], and all of the working examples of WO.

According to applicant, there is no microemulsion that is used as an extraction medium in WO. Thus, the teachings of WO are allegedly an irrelevant starting point for the claimed process of present claim 1 that requires the extraction be carried out by an extraction medium that is already in microemulsion form (and maintains its structure during the extraction process — see, for example, last par. on page 3, and page 5 lines 8-15 of the application as filed, as well as all working examples).

Applicant then argues, even if, arguendo, one would consider WO as a relevant starting point, it is noted that Pather does not describe or suggest any homogenization step in general, and even more so as a process step in an extraction process, nor does WO describe any extraction of cannabinoids from a cannabinoid-containing plant source. The Examiner suggests that this is remedied by Sinai. Applicant disagrees.

Sinai teaches the microemulsion as stated above. Further, as also stated above, it is noted that on page 4 of the instant specification, “microemulsion” and “extraction medium” are interchangable, thus they mean the same thing. Therefore, nothing is added to the claimed invention that is not already in the reference especially since on page 4 of the instant specification, applicant admits on the record that microemulsions are KNOWN in the prior art.

Next applicant argues that similar to WO, Sinai allegedly does not describe or suggest extraction of cannabinoids from a plant source by utilizing microemulsions as extraction media, but rather describes emulsification of already-extracted cannabinoid oil.

What is applicant saying ? In the abstract of Sinai, it is stated that cannabis based emulsion formulations are used.

Applicant states, see, for example:

“It is another object of the present invention to disclose a composition prepared by
the steps of combining phospholipids, or derivatives thereof, and an oily fraction, thereby obtaining an oily phase: combining the oily phase with a water phase in an emulsifier, thereby obtaining pre-emulsion; and transferring the pre-emulsion into a
microfluidizer, thereby obtaining a cannabis composition in the formulation of an
emulsion: wherein the oily fraction contains about 50% cannabinoids.”

(Sinai, par. [0217], emphasis added)

As well as:

“Reference is now made to FIG. 1, illustrating the method of manufacturing
provided by the present invention, resulting ina composition comprising of phospholipids, or derivatives thereof, and cannabinoids enriched oily fraction, having about 50% cannabinoids, which may be CBD or THC or both. The first step 101 of the
manufacturing protocol is by creating the oily phase, comprising of the oily fraction
and phospholipids, and preferably an anti-oxidant such as tocopherol. The oily phase
is then combined with the water phase 102, which preferably additionally contains glycerol and EDTA. Using a TurboEmulsifier 103, the oily phase and the water phase are combined to provide pre-emulsion 104. The pre-emulsion is passed through the
MicroFluidizer 105 which is conducted under extremely high pressure of 28,000-
30,000 PSI, and could range from 25,000 to 35,000 PSI, to create a micro-emulsion
106, containing particle size having a range of about 75 nm to about 150 nm diameter. Or the range of about 50 nm to about 200 nm.”

(Sinai, par. [0373], emphasis added)

Thus, according to applicant, similar to WO, Sinai first obtains an oily phase that includes 50% cannabinoids (i.e. an oily phase a priori containing extracted cannabinoids), and then emulsifies the oily phase with water and surfactants under high sheer conditions at very high pressures (at least 25,000 PSI).

But applicant does the same thing of using high sheer conditions, see page 13 of the instant specification !

Hence, not only is a microemulsion used in Sinai in order to extract cannabinoids
from a plant containing cannabinoids, Sinai also requires water and high sheering in order to obtain a microemulsion. So does applicant !

According to applicant, none of WO and Sinai describe or even suggest utilization of a microemulsion in order to extract cannabinoids from a plant part, neither can their
combination allegedly result nor lead a person of skill in the art to the presently claimed processes.

The rejections were carefully laid out, Applicant is raising issues that they admit are known like using microemulsions, and in fact cannabis is mentioned as a source so what is applicant trying to say ? The arguments applicant present make no sense on their face.

What does “substantially water free” mean ? It either has water or not. Once again, applicant is skirting the issue and is trying to exclude and include water at the same time. It makes no sense on its face and thus is a moot argument based on no facts whatsoever. Further, the claims still have “comprising” in them thus “water” is NOT excluded from the claimed process.

Applicant argues that allegedly WO does not teach a water free microemulsion which is certainly NOT true.

Fischer clearly teaches on page 187 that “[m]ost examples concerning microemulsions are given by considering the polar constituent as aqueous phase. An aqueous phase is of course the most common one, but it is not essential for the formulation of a microemulsion. In literature, many papers deal with water-free microemulsions and their interesting properties. The pioneers in this field were Lattes et al. They replaced water by formamide in a system containing cyclohexane as oil and butanol as cosurfactant and studied the influence of two different surfactants. They published several papers using formamide as a highly structured solvent and used the resulting non-aqueous microemulsion for example as reaction medium to perform Diels–Alder reactions. A quantitative determination of the percolation threshold in water-free microemulsions was also described by Peyrelasse et al. They showed that a model for microemulsion could be successfully applied for non-aqueous microemulsions. The self-assembly of amphiphiles in the absence of water, the capability of reverse micelles to encapsulate non-aqueous polar organic solvents, the use of ionic liquids, or the possibility to employ non-aqueous reverse micelles as nano-reactors are examples of current research topics on water-free microemulsions”. 

Applicant alleges that one of ordinary skill in the art would not have had any idea to use water free microemulsions. This is simply wrong and untrue. As is clearly shown in Fischer, water free microemulsions are well known in the prior art and are also well known to have many beneficial properties. 

Next, applicant states that “the Examiner questions the term ‘water free’. Applicant
would like to explain again, as also noted above, that the microemulsion used in the
claimed processes is water-free, as claimed stated in the claim. The Examiner refers to
page 4 of the application in which it is explained that the microemulsions can be diluted.
As clearly explained in the patent application, the microemulsions can indeed by diluted
for administration, however this does not mean that in the claimed process the
microemulsions contain water or any water is involved in the claimed process according to applicant. Hence there is no grounds for the assertion in the Action that ‘there is water in applicant's process’ according to applicant. Throughout the patent application the claimed extraction process is described and exemplified by utilizing water free microemulsions according to applicant. As explicitly and positively claimed, in the claimed processes the microemulsion used as an extraction medium is water-free” according to applicant.

Applicant is merely picking “water free microemulsions” instead of microemulsions having water to avoid the cited references. There are no unexpected results using “water free” microemulsions as opposed to microemulsions containing water, thus to pick “water free microemulsions” instead of microemulsions having water is simply a choice of the ordinary artisan. Thus, there is nothing unexpected about using “water free microemulsions” instead of microemulsions having water, thus the arguments are moot.  

First, it is asserted in the final Office Action that Pather suggests emulsification
(OA, page 6, last paragraph). As previously noted by Applicant, WO describes
emulsification of an already-obtained extraction. WO in no way or means describes
any use of an already obtained microemulsion that is devoid of water in order to extract
thereby one or more materials out of a plant source according to applicant. Applicant argues that allegedly that WO describes obtaining the extraction by maceration (i.e. macerating the plant source in oil or solvent in order to extract the desired compounds therefrom), and only thereafter emulsifying the extraction obtained by maceration by adding an additional solvent to the macerate. This, as explained above, is completely different than utilizing a water-free microemulsion in order to directly extract one or more compounds (i.e. in the claimed invention — cannabinoids) out of a plant part according to applicant.

Applicant alleges that the entire disclosure of WO is aimed at utilizing an extract
already obtained by maceration in solvent, and only thereafter emulsifying it. This is also
evident from all of the working examples of WO, according to applicant.

Where is this claimed ? No claim says anything about “emulsification”. The term never appears in any claim so why is it argued ?

Thus, (according to applicant),  WO is different from the claimed process by more than the identification of the extracted compound, unlike the suggestions made in the Office Action. WO (according to applicant) describes a completely different process than the claimed process, and contains no suggestion or hint to Applicant’s surprising finding that water-free microemulsions can be effectively used to quantitatively extract one or more cannabinoids directly from a plant source.

Once again, for the above reasons it is very obvious to use “water free microemulsions” instead of microemulsions having water since they are both equally emphasized in WO as being viable alternatives to one another.

As previously noted, the processes described and exemplified in Sinai are similar
to those of WO, according to applicant. Sinai does not describe or suggest utilizing a water-free microemulsion to directly extract cannabinoids from a plant part according to applicant. It is noted that this rejection is under 35 USC 103 and not 35 USC 102.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


As previously shown, Sinai rather describes emulsification of already-extracted cannabinoid oil (for example Sinai, par. [0217] and [0373]) according to applicant. In other words, an already-obtained cannabinoid oil (i.e. an already- obtained cannabinoid extraction) is emulsified in Sinai after the extraction has already been obtained according to applicant. Nowhere does Sinai describe or suggest that the extraction of the cannabinoids themselves directly from the plant source can be obtained by utilizing water-free microemulsions according to applicant.

Applicant alleges that similar to WO, Sinai first obtains an oily extract that includes 50%
cannabinoids (i.e. an oily phase a prion containing extracted cannabinoids), and then
emulsifies the oily extract with water and surfactants under high sheer conditions at very
high pressures (i.e. at least 25,000 PSI).

So what ? The claims do not exclude emulsification because the claims NEVER mention emulsification.

Hence, not only a water-free microemulsion is not used Sinai in order to extract
cannabinoids from a plant containing cannabinoids, Sinai also requires water and high
sheering in order to obtain emulsification according to applicant. All of this is untrue as already explained above.

According to applicant, in the Office Action it is argued that Sinai, in the abstract, describes utilization of cannabinoid microemulsion (i.e. “what is applicant saying?” in the abstract of Sinai, it is stated that cannabis based emulsion formulations are used” in the Office Action, page 13, first paragraph). Applicant notes that such reading is irrelevant and incorrect. The abstract of Sinai, as well as the entire disclosure of Sinai, describes emulsification of an already-obtained extract of cannabinoids, not utilization of a water-free microemulsion in order to extract the cannabinoids directly from the plant part according to applicant.
 
In other words, the abstract describes use of emulsion formulations as
medicaments, and not utilization of microemulsion in order to extract cannabinoids
directly from a plant source according to applicant.

This is NOT well taken. Clearly Sinai was used as the secondary reference which does NOT have to teach each and every limitation in the claims since the rejection is based on a COMBINATION of references and NOT just ONE reference. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues that Sinai teaches a different order of the process steps but Sinai was used as the secondary reference and not the primary reference. It was cited to show that microemulsions can be used to obtain CBD and/or THC from cannabis. 

Applicant also argues that the steps have been done in a particular order to make the invention patentable. MPEP 2144.04 (IV) C is clear that steps done in a different order are obvious to one of ordinary skill in the art.

C. Changes in Sequence of Adding Ingredients

Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a
process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).


Applicant still argues that allegedly “water free” and “substantially water free” are not mututally exclusive. This is not understood. Applicant further argues that “substantially water free” means completely devoid of water or containing up to 10 wt % of water that originate from the plant source, in other words (as stated by applicant), in the claimed extraction process a water free microemulsion is used as the extraction medium and the process is carried out without adding any water thereto, according to applicant. 

The problem with this logic is that “water free” means no water is in whatever is “water free”, and NOT without adding adding any water since the claim does not state what applicant interpretes it as it states, “water free”.

Next, applicant argues that the Office action refers to the use of high sheer conditions in the claimed process, allegedly described in Sinai. However, once again, Applicant notes that in the process of Sinai, an extraction of cannabinoids is first obtained in oil, and only then emulsified with water by using high sheer rate. This is not the same as the process of claim 1. Specifically, in the process of claim 1, a water-free microemulsion (i.e. before any application of sheer forces) is used as an extraction medium, and the homogenization step is clearly claimed under conditions preventing disruption of the microemulsion structure. In other words, the aim of the homogenization in Sinai is to emulsify an already-obtained extract of cannabis in oil with water in order to obtain an emulsion. In the claimed process, homogenization is applied on a mixture of an already existing microemulsion and a plant source in order to facilitate direct extraction of the cannabinoid from the plant source into the microemulsion without disrupting the microemulsion’s structure and without adding any water thereto, according to applicant.
Applicant argues that the steps have been done in a particular order to make the invention patentable. MPEP 2144.04 (IV) C is clear that steps done in a different order are obvious to one of ordinary skill in the art.
 
Applicant then concludes that they do not “do the same thing’ as Sinai (or WO), as
incorrectly asserted in the Action.

The Examiner also argues that “[h]ence, not only is microemulsion used in Sinai in
order to extract cannabinoids from a plant containing cannabinoids, Sinai also required
water and high sheering in order to obtain a microemulsion. So does applicant ! (Office
Action, page 14, last paragraph).

According to applicant, Sinai does not use microemulsions in order to extract cannabinoids directly from a plant part. Sinai actually emulsifies an already extracted cannabinoid oil. Sinai does not use sheering in the extraction process. Sinai uses sheering applied on a mixture of an already extracted cannabinoid oil and water in order to obtain an emulsion, not to directly extract a cannabinoid from a plant source into a microemulsion. Sinai does not utilize water-free microemulsions as an extraction medium. In Sinai according to applicant, the cannabinoids are extracted from the plant source into oil, and then mixed with large amounts of water and sheered in order to obtain an emulsion.

Thus, applicant argues, the assertions made in the Office Action that Sinai describes the possibility to extract cannabinoid into microemulsions, and hence a person of skill would find it obvious to combine the teachings of Sinai into the teachings of WO are based on an incorrect reading of the actual teaching of WO and Sinai. As clearly explained above, according to applicant, such combination cannot be done, as both WO and Sinai do not describe processes which are even remotely similar to those claimed in present claim 1. None of WO and Sinai described or suggests any utilization of water-free microemulsions as extraction mediums of one or more compounds directly from a plant source.

According to applicant, both WO and Sinai exclusively and specifically describe first
obtaining an extract of the compound from the plant source by solvent or oil extraction,
and only thereafter emulsifying the already obtained extract into an emulsion form. WO and Sinai are directed to significantly different processes, which have nothing to do with the process claimed in present claim 1, according to applicant.

Where in the claim is “emulsification” or “emulsifying” stated ? What does this have to do with the process ?

Applicant would also like to address some additional assertions made in the Action.

It is alleged in the Action that “[i]t is noted that on page 4 of the instant specification,
“microemulsion” and “extraction medium” are interchangeable, thus they mean the same thing. Therefore nothing is added to the claimed invention that is not already in the reference especially since on page 4 of the instant application applicant admits on the record that microemulsion are WELL KNOWN in the prior art’ (Office Action, page 9,
second paragraph).

Applicant respectfully disagrees. It is once again stated that the claimed invention
is not directed at a microemulsion, but to a process that utilizes water-free microemulsions in order to extract one or more cannabinoids directly from a plant part. Nowhere is there any suggestion or assertion that Applicant was the first to invent microemulsions according to applicant.

According to applicant, no prior art document describes or suggests a process that utilizes water-free microemulsions for directly extracting a cannabinoid from a plant part. Further, on page 4 of the patent application it is clearly noted that “in the present disclosure, the term microemulsion(s) will refer to extraction medium, unless otherwise defined, according to applicant.” |In other words, the terms “microemulsion” and “extraction medium” are interchangeably used within the context of the disclosure of the patent application.

Further, Applicant does not agree with the statement made in the Action that “/t/he
prior art as stated above does the same thing. Applicant has not done anything new here” when referring to Applicant previous explanations regarding the differences from the cited art and the advantages of the claimed process (page 9, penultimate paragraph of the Action).

According to applicant, the cited art, alone or in any possible combination do
not describe or suggest the process claimed in claim 1. How can processes described in the prior art that first extract the desired compound by solvents or by maceration and only then emulsified can be equated with a process utilizing a water-free microemulsion in order to directly extract the desired compound from the plant part? How are such
processes be considered “the same thing’, according to applicant.

More so, in the Action the Examiner questions the term “water free”. Applicant
would like to explain again, as also noted above, that the microemulsion used in the
claimed processes is water-free, as claimed stated in the claim. The Examiner refers to
page 4 of the application in which it is explained that the microemulsions can be diluted.
As clearly explained in the patent application, the microemulsions can indeed by diluted
for administration, however this does not mean that in the claimed process the
microemulsions contain water or any water is involved in the claimed process according to applicant. Hence there is no grounds for the assertion in the Action that “there is water in applicant's process”. Throughout the patent application the claimed extraction process is described and exemplified by utilizing water free microemulsions. As explicitly and positively claimed, in the claimed processes the microemulsion used as an extraction medium is water-free, according to applicant.

As argued by applicant, the term “substantially water-free” in connection to claims 54 and 55, when referring to the resulting extraction product, as explained above, the resultant cannabinoid-loaded microemulsion can be completely devoid of water or containing up to 10 wt% of water that originate from the plant source. In other words, in the claimed extraction process a water-free microemulsion is used as an extraction medium, and the process is carried out without adding any water thereto according to applicant.

According to applicant it is stated in the Action that “/t/he fact of the matter is “water free” means essentially nothing since water is NOT excluded from the claimed process since “comprising” is used in the claims. This water can be used in the claimed process. Thus the term “water free microemulsion” is vague and indefinite and this it means essentially nothing’, according to applicant.

According to applicant, the term “water-free’” is different from the term “substantially water free”. Water-free refers to the extraction medium and is meant devoid of water, while the resulting product is defined as substantially water free due to some possible extraction of water directly from the plant source concomitant with the cannabinoids extraction. Beyond necessary, and for the sake of clarification only, Applicant has positively stated in claim 1 that other process steps do not involve addition of water (this is simply NOT true-see claim 1). This has been addressed above. 

The terms “water-free’” and “substantially water free”have been addressed above. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655